Citation Nr: 0612873	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-08 308A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  An April 
1998 RO decision, in part, granted service connection for 
PTSD and assigned an initial 10 percent rating effective 
September 9, 1997.  Subsequently, a February 1999 RO decision 
raised the rating to 50 percent, also effective September 9, 
1997.  And even more recently, and October 2002 RO decision 
again raised the rating - this time to 70 percent with the 
same effective date of September 9, 1997.  The veteran has 
continued to appeal for an even higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where the veteran 
timely appeals the rating initially assigned, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  See, too, AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he indicates otherwise).

A hearing was held at the RO in August 1999 before a local 
hearing officer.  A transcript of the proceeding is of 
record.


FINDING OF FACT

The veteran's PTSD is manifested by suicidal ideations, 
disturbed sleep, feelings of guilt and problems 
concentrating, and causes occupational and social impairment 
with deficiencies in most areas.  He is not, however, totally 
impaired from a social and industrial standpoint.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent 
for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).



A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in April 1998.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Here, the RO 
readjudicated the claim and sent the veteran a supplemental 
statement of the case (SSOC) in September 2005, following the 
VCAA notice compliance actions in June 2003 and December 
2004.  He was provided every opportunity to submit evidence 
and argument in support of his claims, and to respond to the 
notices.  His representative submitted written argument on 
his behalf in April 2006.  Therefore, there is no prejudice 
to the veteran because his claim was readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the December 2004 letter 
stated:  "If there is any other evidence that you think will 
support your claim, please let us know.  If the evidence is 
in your possession not already provided, please send it to 
us."  This satisfies the fourth "element".

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded.  
Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for a higher 
rating, any question about the appropriate effective date to 
be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations assessing the severity 
of the PTSD - the dispositive issue.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2005).



Pertinent laws and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for PTSD in 
April 1998.  Because he has appealed the initial rating, the 
Board must consider the applicability of "staged" ratings 
covering the time period in which his claim and appeal has 
been pending.  See Fenderson, 12 Vet. App. at 125-27.

Specific rating criteria

The veteran's PTSD is evaluated as 70-percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Global Assessment of Functioning (GAF) score

The GAF score is a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).



GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).



A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the 
DSM-IV, for rating purposes] (2005).

Analysis

In this case at hand, the Board finds that the medical 
evidence of record does not support a higher 100 percent 
rating.  

There is no evidence of record showing gross impairment in 
thought processes or communication.  The November 1997 and 
September 1999 VA examinations revealed the veteran's speech 
was rapid and circumstantial; however, there was no 
impairment of his thought processes.  The April 2001 VA 
examination also noted there was no impairment of his thought 
processes, although he continued to exhibit pressured speech.  
Similar findings were found during the December 2004 VA 
mental status evaluation.  That is, the veteran's speech was 
pressured, but there was no thought disorder present.  On the 
contrary, his thought process was goal directed and somewhat 
logical.  In sum, his thought processes were found to be 
essentially normal.  And although his speech was 
circumstantial, it was certainly not grossly impaired.  He 
has not contended otherwise.

There also is no evidence suggesting persistent delusions or 
hallucinations, or grossly inappropriate behavior.  The VA 
examinations in November 1997, September 1999, April 2001 and 
December 2004 revealed no evidence of delusions or 
hallucinations.  In fact, the November 1997 and September 
1999 examinations indicated there was no disturbance in 
perception found.  In addition, none of the examinations, or 
any of the other evidence of record, reflects any grossly 
inappropriate behavior on the veteran's part.  Although the 
record reflects that he has an intense fear of losing control 
with others, there is no evidence that he has ever been 
arrested or been involved in any physical altercations as a 
result of being unable to manage his anger.  The December 
2004 VA examination reported he had no current history of 
violence or assaultiveness.  Plainly, there is no evidence 
suggestive of "grossly inappropriate behavior."  

As well, the veteran is not in persistent danger of hurting 
himself or others.  While he has reported having had suicidal 
thoughts, he nonetheless maintains that he would not actually 
act on these thoughts because of his religious beliefs.  
There is no evidence that he has had any homicidal thoughts.  

The evidence is not indicative of intermittent inability to 
perform activities of daily living, either, including 
maintenance of minimal personal hygiene.  The November 1997 
and September 1999 VA examiners reported the veteran had a 
"conventional appearance."  A July 1998 VA psychiatric 
evaluation revealed that he was casually dressed and neat in 
appearance.  The April 2001 VA examiner reported the veteran 
had a "disheveled look" and that his clothes were unkempt 
and torn; but the report of the more recent December 2004 VA 
examiner states the veteran was cleanly groomed.  More 
importantly, the 2004 examiner specifically stated the 
veteran was independent in all activities of daily living.  

There in no evidence the veteran is disoriented to time, 
person, place or situation.  He has not been found to be 
disoriented, and in fact was found to be oriented in all 
spheres by the November 1997, September 1999, April 2001 and 
December 2004 VA examiners.  

The evidence also is not consistent with memory loss for 
names of close relatives, the veteran's own occupation or his 
own name.  The November 1997 VA examination showed that his 
memory was intact, whereas the July 1998 VA psychiatric 
evaluation reported that his memory was impaired.  While this 
clearly shows some impairment in his memory, this is 
contemplated even in the criteria for lower ratings - such 
as 30 percent ("mild memory loss") and 50 percent 
("impairment of short- and long- term memory").  The evidence 
does not indicate the veteran's memory loss is so severe that 
he is unable to remember the names of close relatives or his 
own name.  There are no other findings reflective of severe 
memory loss.  The September 1999 and April 2001 VA 
examinations found that his memory was intact.  Indeed, 
during his December 2004 VA examination, even he personally 
acknowledged that he had an excellent memory - indicating he 
remembers everything about Vietnam and his childhood.

The Board is mindful of the lowest GAF score of record of 25.  
And as noted, GAF scores ranging from 21 to 30 are indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  But 
by the same token, as already mentioned, the veteran's 
behavior is not influenced by delusions or hallucinations.  
And while he has exhibited circumstantial and pressured 
speech, there is no indication he has serious impairment in 
communication.  Likewise, while a July 1998 VA psychiatric 
evaluation reported that his judgment was poor, there was no 
indication there was serious impairment.  On the contrary, 
his judgment was considered adequate on VA examination in 
September 1999.  The December 2004 VA examination found that 
he was independent in all activities of daily living.  So 
considering the results of all of these mental status 
evaluations, not just one, the Board does not find that, 
overall, the GAF score of only 25 is representative of his 
overall psychiatric picture - especially since his remaining 
GAF scores range from 35 to 70.

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a 100 percent rating, but is more reflective of 
occupational and social impairment with deficiencies in most 
areas, consistent with a 70 percent rating.  So this is the 
rating that must be assigned.  See 38 C.F.R. § 4.7.

That said, the Board's inquiry is not necessarily strictly 
limited to the criteria found in VA's rating schedule.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating).



Here, however, the Board has not identified symptomatology or 
other aspects of the veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a 100 
percent rating are approximated, or most nearly so, and the 
veteran and his representative have pointed to no such 
pathology.

Despite periods of social isolation, the record as a whole 
reflects that the veteran is able to function socially.  At 
the November 1997 VA examination, he noted that although he 
had not been able to form or maintain close social 
relationships since service, he did relate well to his co-
workers and supervisors.  He described his family 
relationship as good.  At the December 2004 VA examination, 
he reported that he was friendly with other veterans and had 
been made a recording secretary for a local association.  He 
reported having had significant marital problems, but just as 
well indicated he had a good relationship with his children 
and basically with his family.  He indicated that he drove 
his 16 year old child to the bus every morning.  Hence, while 
he may have periodic difficulty coping with others, 
the evidence does not demonstrate total social impairment.  
With respect to occupational impairment, this is clearly 
demonstrated, but this is also contemplated by his current 
70-percent rating.  In addition, the Board notes that he has 
a total disability rating based on individual unemployability 
(TDIU), which, itself, is recognition that he is incapable of 
securing and maintaining substantially gainful employment.

In essence, although the veteran suffers from significant 
psychiatric symptomatology, the objective evidence does not 
disclose the impairment of thought processes required for the 
assignment of a 100 percent rating.  For the reasons and 
bases expressed above, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 70 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.




ORDER

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


